March 2 Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements. The Companymakes forward-looking statements in this document that represent the Company’s beliefs or expectations about future eventsor financial performance. These forward-looking statements are based on information currently available to the Company andon management’s beliefs, assumptions, estimates and projections and are not guarantees of future events or results. Whenused in this document, the words “anticipate,” “estimate,” “believe,” “plan,” “intend,” “may,” “will” and similar expressionsare intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. Suchstatements are subject to known and unknown risks, uncertainties and assumptions, including those referred to in the “RiskFactors” section of the Company’s Annual Report on Form 10-K for the year ended December 31, 2008, as filed with theSecurities and Exchange Commission on March 2, 2009. In light of these risks, uncertainties and assumptions, the forward-looking events discussed may not occur. In addition, our actual results may vary materially from those anticipated, estimated,suggested or projected. Except as required by law, we do not assume a duty to update forward-looking statements, whetheras a result of new information, future events or otherwise. Investors should, however, review additional disclosures made bythe Company from time to time in its periodic filings with the Securities and Exchange Commission. Please use caution anddo not place reliance on forward-looking statements. All forward-looking statements made by the Company in this documentare qualified by these cautionary statements. In addition, some of the market and industry data and forecasts included in this Investor Presentation are based uponindependent industry sources. Although we believe that these independent sources are reliable we have not independentlyverified the accuracy and completeness of this information. Insituform®, the Insituform® logo, Insituform Blue®, and our other trademarks referenced herein are the registered andunregistered trademarks of Insituform Technologies, Inc. and its affiliates. 3 Management Presenters David A. Martin Vice President and Chief Financial Officer J.
